Citation Nr: 1218166	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-38 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral knee instability, to include as secondary to service-connected bilateral patellofemoral syndrome.

2.  Entitlement to an evaluation in excess of 50 percent for service-connected history of chronic pelvic pain and endometriosis, status post hysterectomy with bilateral salpingopherectomy.

3.  Entitlement to an evaluation in excess of 20 percent for service-connected mechanical low back strain.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee patellofemoral syndrome.

5.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee patellofemoral syndrome.

6.  Entitlement to an evaluation in excess of 10 percent for service-connected right shoulder tendonitis.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty service from October 1991 to April 1995.  This case comes before the Board of Veterans Appeals (the Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

A June 2010 rating decision granted service connection for a scar, status-post hysterectomy, and assigned a 10 percent rating effective May 3, 2010.  A July 2011 decision review officer's decision granted service connection for migraines and assigned a 30 percent rating effective May 27, 2010.  An August 2011 decision review officer's decision granted service connection for gastroesophageal reflux disease (GERD) and assigned a noncompensable evaluation effective May 3, 2010; and an increased rating of 30 percent was granted for service-connected irritable bowel syndrome (IBS) effective October 5, 2010, which is the maximum schedular rating.  Consequently, the appealed issues of service connection for GERD and an evaluation in excess of 10 percent for service-connected IBS are not part of the 

current appeal.  A March 2010 rating decision granted basic entitlement to Dependents' Educational Assistance, effective February 17, 2012; granted special monthly compensation based on being housebound, effective from July 3, 2003 to November 1, 2003; and granted an earlier effective date of September 26, 2002 for special monthly compensation due to anatomical loss of a creative organ.  


FINDING OF FACT

Received by VA in April 2012, prior to the promulgation of a decision in this appeal, the Veteran withdrew her appeal as to the issues listed on the title page.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for bilateral knee instability, as secondary to service-connected bilateral patellofemoral syndrome; entitlement to an evaluation in excess of 50 percent for service-connected genitourinary disorder; entitlement to an evaluation in excess of 20 percent for service-connected mechanical low back strain; entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral syndrome of the right knee; entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral syndrome of the left knee; and entitlement to an evaluation in excess of 10 percent for service-connected right shoulder tendonitis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

According to a VA Form 21-4138, Statement in Support of Claim, received from the Veteran by VA on April 19, 2012, she wished to withdraw her pending appeal.    

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the Veteran's April 2012 statement indicates that she did not wish to pursue the appeal on the issues of entitlement to service connection for bilateral knee instability, as secondary to service-connected bilateral patellofemoral syndrome; entitlement to an evaluation in excess of 50 percent for service-connected genitourinary disorder; entitlement to an evaluation in excess of 20 percent for service-connected mechanical low back strain; entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral syndrome of the right knee entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral syndrome of the left knee; and entitlement to an evaluation in excess of 10 percent for service-connected right shoulder tendonitis.  Rather, she stated that she wished to withdraw her appeal on these issues.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues on appeal.  


ORDER

The claims of entitlement to service connection for bilateral knee instability, as secondary to service-connected bilateral patellofemoral syndrome; entitlement to an evaluation in excess of 50 percent for service-connected genitourinary disorder; entitlement to an evaluation in excess of 20 percent for service-connected mechanical low back strain; entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral syndrome of the right knee entitlement to an 

evaluation in excess of 10 percent for service-connected patellofemoral syndrome of the left knee; and entitlement to an evaluation in excess of 10 percent for service-connected right shoulder tendonitis are dismissed.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


